DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 discloses “wherein the vehicle causes the second voice output section to outputs voice based on the voice signal received by the voice input section”. The term “outputs” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3 and 8; the present claim language discloses the voice output sections “being located outward in the vehicle width direction”.  From the present 
Regarding claim 4 and 8, the present claim language discloses “if a vehicle speed”. From the present claim language it is not clear if this is the same vehicle speed disclosed in claim 1.  Due to the lack of clarity of the present claim language the claim is regarded as indefinite.  The Examiner suggests amending the claim to read “if the vehicle speed”. 
Regarding claim 7, the present claim language discloses “the first voice output section, the second voice output section, and the third voice output section being located forward in the vehicle and the fourth voice output section being located rearward in the vehicle”.  From the present claim language it is not clear what it means for an output section to be located forward in the vehicle or rearward in the vehicle.  It is not clear if the claim is referring to a position within the vehicle that the output sections are located, or an orientation/direction that the output sections are facing (i.e. forward, rearward).  Due to the lack of clarity of the present claim language the claim is regarded as indefinite.  
Regarding claim 7, the present claim language discloses “wherein the fourth voice output section is located in a position to face the second voice output section with a seat for an occupant to sit on being sandwiched”.  From the present claim language it is not clear how the claimed “seat” is related to the voice output sections, and 
Dependent claims 5, 6 and 9 are rejected under 35 USC 112(b) as dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marti et al (US 20150137998 A1).

With respect to claim 1, Marti discloses a vehicle comprising a plurality of voice output sections arranged side by side in a vehicle width direction of the vehicle (Par.[0018] speakers #110A and #110B are voice output sections arranged side by side in a width direction of vehicle #100), 
Par.[0042-0043] according to the flow chart of figure 4, if the vehicle speed is below a threshold (step #405) the voice output sections output a noise sound such as a description of an event (step #415), where the noise sound may be words such as “a person is approaching the car”; furthermore if the vehicles’ speed is below the threshold, the method may output a processed noise of the ambient environment, see Par.[0047]).

With respect to claim 2, Marti discloses the vehicle according to Claim 1, wherein the plural voice output sections are arranged side by side in the vehicle width direction, and wherein if the vehicle speed is the first threshold or less, the vehicle causes the voice output sections among the plural voice output sections to output the noise sound, the voice output sections being located outward in the vehicle width direction (Par.[0018] speakers #110A and #110B are voice output sections arranged side by side in an outward width direction of vehicle #100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti et al (US 20150137998 A1) in view of Goose et al (US 20060262935 A1).

With respect to claim 7, Marti discloses the vehicle according to Claim 1, however does not disclose expressly wherein the plural voice output sections include a first voice output section, a second voice output section, and a third voice output section, and a fourth voice output section, the first voice output section, the second voice output section, and the third voice output section being located forward in the vehicle and the fourth voice output section being located rearward in the vehicle, wherein the first voice output section, the second voice output section, and the third voice output section are arranged side by side in the vehicle width direction and output voice rearward in the vehicle, wherein the fourth voice output section is located in a position to face the second voice output section with a seat for an occupant to sit on being sandwiched, wherein the vehicle includes a voice input section which receives a voice signal, wherein the vehicle causes the second voice output section to outputs voice based on the voice signal received by the voice input section, and wherein the 
Goose discloses a vehicles comprising a plurality of voice output sections including a first voice output section (fig.9 #31a), a second voice output section (fig.9 #31b), and a third voice output section (fig.9 #31a or b), and a fourth voice output section (fig.9 #31c-f); wherein the fourth voice output section outputs voice with an opposite phase to the voice of a voice signal (Par.[0054-0056]). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the fourth voice output sections of Goose to output an opposite phase signal in the vehicle of Marti.  The motivation for doing so would have been to create quite zones within the cabin of the vehicle. 

Allowable Subject Matter
Claims 3-6 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murad et al (US 10418019 B1) discloses a method to mask occupant sounds in a ride sharing environment. 

Walther et al (US 20170316773 A1) discloses a speech reproduction device configured for masking reproduced speech. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654